Citation Nr: 1720724	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO. 12-33 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine disorder. 

2. Entitlement to service connection for testicular atrophy. 

3. Entitlement to service connection for a headache disorder.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to August 1977, and from March 1980 to February 1982. He has additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In May 2013, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In February 2015, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). 

In March 2017, a request was submitted by the Veteran to expedite his appeal due to his medical condition. The Board interprets this request as a motion to advance this case on the docket. The motion is mooted by the current action. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 



REMAND

The February 2015 Remand, in pertinent part, requested that the AOJ attempt to obtain the Veteran's Worker's Compensation administrative decisions and the medical records upon which the decisions were based. To date, the Veteran's Workers' Compensation records are not contained in the electronic claims file, and it does not appear that such records have been requested from the appropriate repository. VA's duty to assist includes an obligation to obtain records known to be in possession of the Federal or State Government. While it is unlikely that these records address all of the claimed disabilities, the possibility that these records could contain relevant evidence cannot be foreclosed without review of these records. Therefore, a remand is required to ensure compliance with the February 2015 Remand. 

Accordingly, the case is REMANDED for the following actions:

1. Request from the Office of Workers' Compensation of the Louisiana Department of Labor, or the appropriate repository, any and all records relating to the Veteran's workers' compensation claim, as well as any and all medical records relied upon concerning that claim. If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative, if any, should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




